DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 9-30-2021. As directed, claims 1, 17, and 25-26 have been amended, claims 16 and 24 were cancelled with claims 10, 12-13 15, 20, 23, and 33-110 previously cancelled, no new claims have been added. Thus, claims 1-9, 11, 14, 17-19, 21-22, and 25-32 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-30-2021 has been entered.

Response to Arguments
Applicant's arguments filed 9-30-2021 have been fully considered but they are not persuasive. Applicant has amended claim 1 to include elements that were previously rejected in dependent claims 16 and 24. Applicant argues that Brain fails to disclose the “fixation device comprising a strap mount around which a strap can be releasably fixed for securing the laryngeal .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim limitations that recite “means” plus function language are:
-“Releasable locking means” which will be interpreted relative to page 3 of Applicant’s specification to include male/female locking components, and/or functional equivalents thereof
-“Means for repositioning” is being interpreted relative to page 7 of Applicant’s specification which includes male/female locking components, and/or functional equivalents thereof

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 14, 17-19, 21-22, and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Regarding claim 1, line 10 recites the limitation “around which a strap can be releasably fixed” which renders the claim indefinite. Because the strap mount “can be” fixed it is unclear whether this limitation is optional, or is meant to be positively recited in the claim. Examiner suggests amending the claim to recite “around which a strap mount is configured to be releasably fixed” to overcome the rejection.
Claims 2-9, 11, 14, 17-19, 21-22, and 25-32 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-6, 8-9, 11, 14, 17-18, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Brain (US 2014/0323806) in view of Phillips (US 2014/0261441) in further view of Gomez (US 6,053,166).
Regarding claim 1, Brain discloses a laryngeal mask airway device (1) (paragraph 7, lines 1-4; Fig. 9) comprising: 
at least one airway tube (2), and a mask (3) carried at a first end of the at least one airway tube (2), the mask having a peripheral formation capable of conforming to, and of fitting within, an actual and potential space behind a larynx of a human so as to form a seal around a circumference of a laryngeal inlet of said larynx (paragraph 72, lines 1-10; Fig. 9).
Brain fails to disclose the laryngeal mask airway device further comprising a fixation device, the fixation device comprising releasable locking means for releasably securing the fixation device to the laryngeal mask airway device.  
However, Phillips discloses a fixation device (520) for use with an endotracheal tube device (500) (see Figs. 81-82), the fixation device (520) comprising releasable locking means (first mating connector 572; see Figs. 92-93; paragraph 183, lines 1-8) for releasably securing the fixation device (520) to the endotracheal tube device (500) (paragraph 175, lines 1-10). Phillips further teaches that the fixation device is secured to an outer surface of a biteblock of the laryngeal mask airway device (fixation device 520 corresponds with the outer shape of the bite block/nest 502 as shown in Fig. 95). Phillips explains that the fixation device (520) provides an attachment between the bite block/nest (502) and a neck strap assembly (524) so that the system 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laryngeal mask airway disclosed by Brain with the fixation device taught by Phillips in order to provide an attachment for a strap to position the device with respect to the patient.
The now modified Brain includes a fixation device (520 of Phillips) positioned on the bite block (18 of Brain) per Phillips, teaching (fixation device 520 corresponds with the outer shape of the bite block/nest 502 as shown in Fig. 95).
Now modified Brain further discloses a strap mount (Phillips: loops 526) around which a strap (524 of Phillips) can be releasably fixed for securing the device (500 of Phillips) to a patient (Phillips: paragraph 177, lines 1-8).  
Modified Brain fails to disclose means for repositioning the fixation device with respect to the laryngeal mask airway device at one or more different positions.
However, Gomez teaches a fixation device (50) for a laryngeal mask device (10) further comprising means for repositioning (indicia 41 mating with recessed portion 52 and the ridge of fixation device 50; see Fig. 4 for the coupling of each component, and Fig. 6 for the inner surface components of the fixation device 50) the fixation device (50) with respect to the laryngeal mask airway device (10) at one or more different positions (Col. 6, lines 49-60 explain that the fixation device 50 is adjustably coupled to the introduction hub 40, and can be moved to various indicia 41 corresponding to the longitudinal direction of the device 10). Gomez indicates that the adjustable coupling of the fixation device (50) along the indicia (41) on hub (40, positioned within the patient’s mouth per Figs. 1 and 2) so that the fixation device (50) is positioned so that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the biteblock (18 of Brain) disclosed by modified Brain to include repositioning means (indicia 41 of Gomez), and to further modify the inner surface of the fixation device (520 of Phillips) to include repositioning means (see Fig. 6 of Gomez, in particular the recessed surface 52 that holds the guide assembly 20 and the ridged portions above 52 for retaining the indicia 41) in order to ensure that the fixation device is placed outside of the patient’s mouth, and further that the intubation assembly is inserted at the appropriate distance in the patient’s airway.
Regarding claim 2, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses that the releasable locking means (572 of Phillips) is configured such that in a first configuration, the fixation device (520 of Phillips) may be secured to the device (500 of Phillips) and locked in place (see Fig. 100 of Phillips), and in a second configuration, the fixation device (520 of Phillips) may be unlocked and removed from the device (500 of Phillips) (see Figs. 92-93 of Phillips; paragraph 183, lines 1-8 of Phillips).
Regarding claim 3, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses that the releasable locking means (572 of Phillips) comprises first and second parts (see Fig. 93 of Phillips, first mating connector 572 includes two parts), the first and second parts being mutually engageable (per paragraph 183 of the Phillips disclosure: first mating connectors 572 “are hooks that mate together”; see also Fig. 100).
Regarding claim 4, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses that the releasable locking means (572 of Phillips) comprising male and female parts, wherein the male part is mutually engageable with the female part (per paragraph 183 of the Phillips disclosure: first mating connectors 572 “are hooks that mate together”; see also Fig. 100 depicting the mating of connectors 572).
Regarding claim 5, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 4, as discussed above.
Modified Brain further discloses that the male and female parts comprise a hook and aperture combination, wherein the hook is releasably engageable with the aperture (per paragraph 183 of the Phillips disclosure: first mating connectors 572 “are hooks that mate together”; see also Fig. 100 depicting the mating of connectors 572 wherein the hook of one connector portion mates with the aperture created by the hook of the second connector portion; Figs. 92-93 depict the disengaged configuration).  
Regarding claim 6, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 4, as discussed above.
Modified Brain further discloses that the male and female parts comprise a hook and recess combination, wherein the hook is releasably engageable with the recess aperture (per paragraph 183 of the Phillips disclosure: first mating connectors 572 “are hooks that mate together”; see also Fig. 100 depicting the mating of connectors 572 wherein the hook of one connector portion mates with the recess created by the hook of the second connector portion; Figs. 92-93 depict the disengaged configuration).  
Regarding claim 8, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses that the releasable locking means (572 of Phillips) further comprises a lever (either of arms 520a, 520b of Phillips) to facilitate locking and/ or unlocking of the fixation device (520 of Phillips) (Phillips disclosure: paragraph 183 explains that arms 520a, 520b move towards each other via living hinge 48, moving the arms together facilitates a locked configuration as shown in Fig. 100, while separating the arms facilitates an unlocked configuration as shown in Fig. 93). 
Regarding claim 9, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses that the fixation device (520 of Phillips) is shaped to correspond with the shape of the proximal end of the device (500 of Phillips) (per Phillips disclosure: fixation device 520 corresponds with the outer shape of the bite block/nest 502 as shown in Fig. 95, and in use the fixation device is located externally to the patient’s mouth, see for example Fig. 81). 
Regarding claim 11, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses that the fixation device (520 of Phillips) is shaped to correspond with the shape of a biteblock of the device (500 of Phillips) (per Phillips disclosure: fixation device 520 corresponds with the outer shape of the bite block/nest 502 as shown in Fig. 95).  
Regarding claim 14, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 1, as discussed above.

Regarding claim 17, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses at least one mount bar (Phillips disclosure: loops 526 each include horizontally oriented bars for retaining the strap; see Fig. 100; paragraph 177, lines 1-8).  

    PNG
    media_image1.png
    670
    457
    media_image1.png
    Greyscale


Regarding claim 18, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 17, as discussed above.
Modified Brain further discloses that the at least one mount bar is disposed between two arms which extend in a direction substantially perpendicular to the longitudinal axis of the 

    PNG
    media_image2.png
    670
    457
    media_image2.png
    Greyscale

Regarding claim 25, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses the fixation device wherein the means for repositioning (indicia 41 of Gomez, see Fig. 4, and the inner surface of fixation device 50 which includes the 
Regarding claim 26, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses the fixation device wherein the means for repositioning (indicia 41 of Gomez, see Fig. 4, and the inner surface of fixation device 50 which includes the recessed surface 52 that holds the guide assembly 20 and the ridged portions above 52 for retaining the indicia 41) comprises at least one ridge provided on an inner surface of the fixation device (see annotated Fig. 6 of Gomez below).  

    PNG
    media_image3.png
    276
    429
    media_image3.png
    Greyscale

Regarding claim 27, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 26, as discussed above.
Modified Brain further discloses the fixation device comprising two ridges (see annotated Fig. 6 of Gomez below).  

    PNG
    media_image3.png
    276
    429
    media_image3.png
    Greyscale

Regarding claim 28, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 26, as discussed above.
Modified Brain further discloses the fixation device wherein the at least one ridge (see Fig. 6 of Gomez) engages with at least one recess (indicia 41 of Gomez, see Fig. 4) provided on an outer surface of the laryngeal mask airway device (10) (Gomez: Col. 6, lines 49-60 explain that the fixation device 50 is adjustably coupled to the outer surface of the introduction hub 40 of the LMA 10, and can be moved to various indicia 41 corresponding to the longitudinal direction of the device 10, the ridges shown on the inner surface of the fixation device 50 engage the recesses 41; Fig. 4).  
Regarding claim 29, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 28, as discussed above.
Modified Brain further discloses the fixation device wherein the at least one recess (41) is provided on an outer surface of a biteblock (40 is inserted with the patient’s mouth, see Gomez Figs. 1 and 2) of the laryngeal mask airway device (10) (Gomez: Col. 6, lines 49-60 explain that the fixation device 50 is adjustably coupled to the outer surface of the introduction hub 40 of the 
Regarding claim 30, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 28, as discussed above.
Modified Brain further discloses the fixation device wherein the at least one ridge (see annotated Fig. 6 of Gomez above) is mutually engageable with the at least one recess (41) (Gomez: Col. 6, lines 49-60 explain that the fixation device 50 is adjustably coupled to the outer surface of the introduction hub 40 of the LMA 10, and can be moved to various indicia 41 corresponding to the longitudinal direction of the device 10, the ridges shown on the inner surface of the fixation device 50 engage the recesses 41; Fig. 4).  
Regarding claim 31, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 29, as discussed above.
Modified Brain further discloses the fixation device wherein each of the at least one recess (41) extends along a side of the outer surface of the bite block in a direction substantially perpendicular to the longitudinal axis of the laryngeal mask airway device (10) (Gomez: Col. 6, lines 49-60 explain that the fixation device 50 is adjustably coupled to the outer surface of the introduction hub 40 of the LMA 10, and can be moved to various indicia 41 corresponding to the longitudinal direction of the device 10, the ridges shown on the inner surface of the fixation device 50 engage the recesses 41; Fig. 4; see also Fig. 50, the indicia 41 are oriented on the side of the LMA perpendicular to the longitudinal axis of the device).  
Regarding claim 32, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 31, as discussed above.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brain (US 2014/0323806) in view of Phillips (US 2014/0261441) and Gomez (US 6,053,166), as applied to claim 1 above, in further view of White (US 3,774,616).
Regarding claim 7, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain fails to explicitly disclose that the releasable locking means is biased towards the locked configuration.
However, White teaches a releasable locking means (36) for a fixation device (11) that is biased towards the locked configuration (Col. 3, lines 60-67; see for example Fig. 3 where the locking means 36 is depicted with an elongated portion biasing the lock towards its secured position). White further discloses that the structure of the locking means (36) prevents axial movement of the underlying components (a tube) (Col. 4, lines 10-15). 
.
Claims 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brain (US 2014/0323806) in view of Phillips (US 2014/0261441) and Gomez (US 6,053,166), as applied to claim 1 above, in further view of Puri (US 2014/0246030).
Regarding claim 19, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain is silent regarding at least one tab.  
However, Puri teaches a mounting structure (12) for a strap including at least one tab (20) (paragraph 22, lines 1-5; Fig. 1). Puri teaches that the at least one tab (20) advantageously tethers a strap (22) which includes a plurality of apertures, so that the length of the strap (22) can be adjusted (paragraph 22, lines 7-9), and the strap can be secured to the patient (paragraph 22, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixation device disclosed by modified Brain with the at least one tab taught by Puri in order to tether a strap that contains apertures to the patient, and allow for adjustment of such a strap.
Regarding claim 21, Brain in view of Phillips, Gomez, and Puri disclose the laryngeal mask airway device of claim 19, as discussed above.

As discussed above, Puri discloses at least one tab (20), and further discloses that the at least one tab (20) is provided on a mount bar (see placement of tab 20 on mount bar 12 in Fig. 1). 
Regarding claim 22, Brain in view of Phillips, Gomez, and Puri disclose the laryngeal mask airway device of claim 19, as discussed above.
Modified Brain further discloses the at least one tab (element 20 of Puri’s disclosure) is shaped to correspond with an aperture provided on a strap (22 of Puri’s disclosure), such that the at least one tab (20) is provided to hold the strap (22) in place when the device is inserted within a patient (paragraph 22, lines 1-8; Fig. 1 of Puri’s disclosure).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Liland (US 2009/0229616) is cited for the explanation in paragraphs 21-22 that fixation devices including a channel for an endotracheal tubing assembly can be adapted for use with LMAs by enlarging the channel
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785